Citation Nr: 0422633	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-08 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for headaches, claimed as due to an in-service 
head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that a previously 
denied claim of entitlement to service connection for 
headaches remains denied because no new and material evidence 
was submitted.  Appeal to the Board was perfected.    

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.  See appeal 
to the Board, VA Form 9.


FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO affirmed prior 
denials of the veteran's claim of entitlement to service 
connection for headaches, claimed as due to an in-service 
head injury, on the grounds that new and material evidence 
was not submitted to reopen the claim.   

2.  Evidence submitted since June 1995, with regard to the 
issue of service connection for headaches, does not bear 
directly and substantially upon the issue of service 
connection therefor as it is either cumulative or redundant 
of evidence previously submitted; and, by itself or in 
connection with evidence previously assembled, is not 
significant enough to be considered for a fair decision on 
the merits of the claim. 





CONCLUSIONS OF LAW

1.  The June 1995 rating decision, which concluded that then-
current evidence of record did not support a finding of 
service connection for headaches, claimed as due to an in-
service head injury, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2003). 

2.  New and material evidence has not been received since 
June 1995 to reopen the claim of entitlement to service 
connection for headaches, claimed as due to an in-service 
head injury.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
headaches, claimed as due to an in-service head injury.  The 
requirement that new and material evidence must be submitted 
to reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Service connection for headaches was initially denied in a 
March 1978 rating decision.  The veteran appealed this 
decision to the Board.  The Board confirmed the denial in a 
November 1980 decision.  In December 1993, the veteran 
petitioned to reopen the claim.  In September 1994, the 
veteran was advised that the claim would remain denied so 
long as no new and material evidence is submitted.  

Subsequently, in a June 1995 rating decision, the RO again 
confirmed prior denials of service connection for headaches 
on the grounds that the veteran still had not submitted new 
and material evidence.  The veteran was notified of the June 
1995 decision by a letter dated on June 26, 1995, and was 
informed of his right to seek appellate review.  There is no 
evidence that the veteran was not informed of the June 1995 
rating decision; the June 26, 1995 notice was not returned to 
the RO as undeliverable.  Further, there is no evidence of 
communication from the veteran as to disagreement with the 
June 1995 decision until late August 1997, when he wrote the 
RO asking for a copy of his service medical records, so that 
he could review them "with the intention of reopening [his] 
claim for service connection for headaches."  However, it 
was not until March 1998 that a petition to reopen the claim 
was received.    

A perfected appeal to the Board requires a timely notice of 
disagreement, a Statement of the Case (SOC), and 
communication of intent to seek Board review within 60 days 
of the date on which the SOC is sent to the veteran or within 
one year of the date of transmittal of the rating decision 
being appealed, whichever is later.  Because no communication 
was received from the veteran indicating disagreement with 
the June 1995 rating decision on or before June 26, 1996 (one 
year after the date of notice of the rating decision), there 
was no timely appeal.  Thus, the June 1995 rating decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2003).  

Evidence to be reviewed for sufficiency to reopen a claim is 
evidence submitted since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Thus, evidence submitted since the June 1995 RO decision is 
of concern for the purpose of determining whether new and 
material evidence has been received to reopen the instant 
claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
and material evidence is evidence not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a).  

The Board notes that there has been an amendment to 38 C.F.R. 
§ 3.156(a) during the appeal period, but the new version 
applies only to claims filed on or after August 29, 2001.  
Because the veteran's claim was filed before this date (in 
1998), the earlier version applies.  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist (discussed in a separate section below) 
has been fulfilled.  In order for evidence to be sufficient 
to reopen a previously denied and final claim, it must be 
both new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  

The Board has reviewed all of the evidence and information of 
record after the June 1995 rating decision.  The "new" 
evidence pertaining to the claimed headaches or in-service 
head injury associated with the claims folder after June 1995 
is summarized as follows:

(1)  Veteran's written statements that he had an in-service 
head injury (in or around late 1955) and that he has had 
persistent headaches purportedly as a result of this injury.

(2)  VA medical center records dated from July 1981 to 
October 1981, and from May 2000 to July 2001.  The 1981 
records refer to a history of migraine headaches and 
complaints of persistent vertigo and headaches.  The 2000-
2001 records contain only one notation of a complaint of 
"head pain for many years" reportedly rated as 8 on the 
"pain scale."

(3)  Numerous layperson statements dated in early 1998.  The 
authors basically state that they have personal knowledge of 
the veteran's head injury in or around late 1955, and that 
the veteran received medical treatment therefor at a 
hospital.  

All of the above evidence is new in the sense that none was 
of record in June 1995.  

However, new evidence also must be material in order to 
reopen a previously denied and final claim.  Essentially, the 
new evidence (a) repeats previously known allegations of the 
veteran as to the ultimate cause of his headaches; or (b) 
documents post-service complaints of headaches; or (c) 
provides layperson statements documenting the individuals' 
knowledge that the veteran had been hospitalized in or around 
late 1955, during active service, for head trauma.  

It is noted that the record current as of June 1995 included 
other individuals' lay statements that they had knowledge of 
the veteran's hospitalization in 1955 for a head injury.  
Quantity alone is insufficient to meet the test of 
materiality - that is, the provision of additional lay 
statements essentially repeating information provided before 
the last final denial does not constitute the submittal of 
material evidence.  In sum, as the substance of the new lay 
evidence (the veteran's allegation that he had a head injury 
in service that caused chronic headaches, as well as the 
layperson statements) had been documented well before June 
1995, the evidence is duplicative and cumulative.  

Further, with respect to the new lay statements, none of the 
authors specifically state that they observed the veteran's 
in-service fall or his receipt of medical care thereafter.  
Rather, the language of the statements would suggest that the 
statements basically memorialize an account told by the 
veteran.  In fact, some indicate merely that they know the 
veteran well or are his neighbors; none has stated that 
he/she had served on active duty with the veteran during the 
relevant time period.  Indeed, as there are no service 
medical records in this case (the veteran's service medical 
records reportedly were destroyed in a fire - see March 1978 
rating decision), the laypersons' "knowledge" of the 
veteran's injury and hospitalization had to have been based 
upon the veteran's accounting of such events.   
Further on the issue of materiality, essentially, material 
evidence is new evidence significant enough that not 
considering it would be unfair to the veteran.  38 C.F.R. 
§ 3.156(a) (2001).  More simply put, for this claim, the new 
evidence, either on its own or with previously submitted 
evidence, must help establish a fact essential to determine 
service connection for headaches.  It must provide some basis 
upon which a causal link or relationship between current 
headaches and active service.  See requirements for 
establishing service connection in 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003); Pond v. West, 12 Vet. 
App. 341 (1999).  It is further noted that a key element of 
establishing service connection is a medical opinion on 
causation - something that laypersons not shown to be medical 
professionals qualified to opine on such matters, including 
the veteran and laypersons who submitted numerous statements 
in this case, cannot provide.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions); Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that where resolution of an 
issue turns on a medical matter, lay evidence, even if new, 
cannot be the predicate to reopen).  Thus, while the veteran 
and other laypersons are qualified to report in-service 
injuries relevant to the issue on appeal and proffer evidence 
in the form of descriptions of symptoms experienced or 
observed, they cannot opine on an etiological, or causal, 
relationship between such symptoms or in-service injury and a 
current disease or disorder for which service connection is 
being sought.
  
In this connection, it is noted that the veteran stated: "It 
should be logical that I started having the headaches right 
after my head injury and continue to have them several times 
per week since that time [to] the present date that they 
should be related to my head injury."  See VA Form 9.  The 
mere fact, assuming the truth of the veteran's statement, 
that headaches began after the purported head injury, is not 
tantamount to medical causation.  As amply discussed above, 
medical causation is a matter in the province of a doctor or 
other individual qualified to opine on etiological 
relationship.



Finally, the veteran's representative has argued that the 
VA's "obligation to explain its findings and conclusions and 
to consider the benefit-of-the doubt doctrine is heightened" 
where, as here, the veteran's service medical records are 
unavailable with no fault on the veteran's part.  See 
statement submitted in May 2004.  Here, the "new" evidence 
summarized above basically repeats previously known 
information and allegations or documents more recent 
complaints of headaches at VA medical facilities.  Even 
assuming the truth of the contention that the veteran did in 
fact have an in-service head injury and that he received 
medical treatment for that injury during service as alleged, 
there still is no medical evidence establishing a causal link 
between active service and claimed headaches.  The discussion 
in the March 1978 rating decision (initial denial of service 
connection) would suggest that the main basis for denial was 
then-current medical evidence that did not support a finding 
that the purported headaches likely were the result of head 
trauma; rather, it was noted that the veteran had tension-
type headaches.  There is no medical evidence in the present 
record to counter or call into question the pre-1978 medical 
determination as to the nature of the veteran's headaches.  
Accordingly, the bare allegation that they are due to a 1955 
head injury, without more, is not sufficient to pass the test 
of materiality, even with a liberal reading of the record 
bearing in mind that service medical records are not 
available with no fault on the veteran's part.   

In light of all of the foregoing, the Board must conclude 
that the preponderance of evidence is against the claim.  As 
such, the Board does not apply the benefit-of-reasonable 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

II.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA also requires 
that such notice be provided before the issuance of the 
initial unfavorable rating decision issued by the agency of 
original jurisdiction (AOJ) that is the subject of appeal.  
See recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        

The VCAA was revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that required a response to 
VCAA in less than the one-year period.  Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

Specifically with respect to claims to reopen based on 
alleged new and material evidence, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 (Feb. 
5, 2001).  VCAA explicitly states that, regardless of any 
VCAA assistance provided to a claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   



The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of whether new and material 
evidence has been received to reopen a claim for service 
connection for headaches.  VA has complied with the notice 
and duty-to-assist provisions of the VCAA.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in May 2001, the RO advised the veteran of his and VA's 
respective responsibilities in developing the claim, what 
specific evidence and information are required to show 
entitlement to the claimed benefits, what has been done with 
the claim to date, what additional information and evidence 
are needed, and what specifically the VA would do to help him 
substantiate the claim.  Further, through the SOC, the 
veteran was notified of what evidence and information are 
needed to reopen the claim, and what evidence and information 
were considered in evaluating the claim.  It is specifically 
noted that the SOC included a discussion of regulations on 
the "new and material evidence" standard and the duty to 
assist (38 C.F.R. §§ 3.156, 3.159).  Moreover, the May 2001 
letter asked the veteran to tell the RO about "any" lay or 
medical evidence for which he wanted help in obtaining, or to 
provide such evidence himself.  Thus, the Board finds that 
duty-to-notify obligations under VCAA and controlling 
precedent, including Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been met.

It is noted that the May 2001 letter was sent to the veteran 
after the rating decision being appealed was issued.  This is 
a technical defect that amounts to harmless error in this 
case.  In November 1998, when the rating decision giving rise 
to this appeal was issued, the VCAA was not in effect.  A 
VCAA notice was sent in May 2001, during the appeal period.  
Before and after May 2001, medical and lay evidence and 
written argument were associated with the claims folder.  In 
this connection, it is noted that the Pelegrini Court 
explicitly stated in its June 24, 2004 decision that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, "[W]e do not hold that . . 
. [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets the Court's Pelegrini decision and 
discussion therein not to mean that every VCAA notice issued 
after the AOJ decision on appeal is void ab initio; rather, 
the intent and purpose of the law are to provide a valid VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case to give the veteran ample 
opportunity to substantiate his claim, but that a case-by-
case evaluation may be necessary certain cases where, as 
here, the VCAA was not even in existence at the time the 
pertinent rating decision was issued.  Further, nothing in 
the record suggests that the veteran takes exception with 
respect to the VA's compliance with notification provisions 
of the VCAA.    

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
identified as relevant to the claim, including VA medical 
center treatment records.  Nothing in the record suggests 
that the veteran has indicated the existence of any other 
relevant records that are not currently of record.  The 
veteran was given an opportunity to testify personally in 
connection with the appeal, but elected not to exercise this 
right.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish his claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that there has been no 
prejudice to the veteran in this case that would warrant 
further notice or development.  The veteran's procedural 
rights have not been abridged. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); see also Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  
ORDER

As no new and material evidence has been submitted, the 
previously denied claim of entitlement to service connection 
for headaches, claimed as due to an in-service head injury, 
is not reopened, and the claim remains denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



